UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-5823 MRW Date October 23, 2018

 

Title Langer v. Sepwash LLC

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Repolter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL OF UNSERVED CIVIL
ACTION

Plaintiff filed this civil action on July 3, 2018. The case was randomly assigned to
Judge Wilner through the Court’s Magistrate Judge Direct Assignment Program. Plu'suant to
Federal Rule of Civil Procedure 4(m), Plaintiff was required to serve process in this action
within 90 days of commencement of the action, or by October l, 2018.

According to an earlier status report, Plaintiff was unsure whether a lawyer representing
Defendant Would accept service or not. (Docket # 11.) If not, Plaintiff was prepared to resume
attempts at traditional service. That was in mid-August 2018. As of mid-October, there is no
proof of service on file with the Court.

Plaintiff is ORDERED to show cause Why the action should not be returned to the civil
wheel for reassignment to a District Judge with a recommendation that it be dismissed for
failure to prosecute. Plaintiff’s response to this OSC will be due by November 7, 2018.
Plaintiff may discharge this action by filing proof of actual service on defendant or an
appropriate waiver of service.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of l

